DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 12, 2021.
Claims 1-7 are examined on the merits. 

Title of Invention
The title of the invention must be as short and specific as possible.  See 37 CFR 1.72; MPEP 606.   A new title is required that is brief and clearly indicative of the invention to which the claims are directed.  Examiner suggests replacing “in polyunsaturated fatty acids more particularly of the omega 3 class,” with “polyunsaturated omega-3 fatty acids”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method for enriching protists with lipids, “said method comprising the culture of protists in a culture medium comprising at least one selenium-containing-containing compound”.  The claim fails to recite a specific active method step and renders the claim vague and indefinite. The remaining claims are rejected for depending on the indefinite claim. 
	For the sake of compact prosecution and for the purpose of prior art consideration only, it is assumed that claim 1 suggests a method step of culturing the protists in at least on selenium-containing compound.  The claim must be amended to include an active method step in order to overcome the rejection under § 112 (b). 

Claims 4-6 recite the limitation "the microalgae" in claim 1.  There is insufficient antecedent basis for this limitation in the claims.
Also regarding claims 4 and 5, the terms "preferably" and “even more preferably” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Calleja et al. (US 20170016036 A1, published on January 19, 2017) (“Calleja” hereunder). 
Calleja discloses a method for culturing microalgae of the Aurantiochytrium genus in a culture medium comprising conventional components conventionally known for culturing microalgae; such components include selenites.  See [0075].  Table 2 teaches a culture medium comprising 0-1 mg/L of sodium selenite (Na2SeO3).  
The reference teaches that certain species of protists are “able to accumulate or secrete large amounts of lipids, in particular polyunsaturated fatty acids”.  See [0005]. The reference teaches that Thraustochytrids, particularly Aurantiochytrium, are known to produce DHA when cultured heterotropically.  See [0008].  Since the same protists are grown in the same culture medium as defined in the present claims, the production of the lipids “comprising from 55 % to 80% by weight of polyunsaturated fatty acids with respect to the total lipids” as described in present claim 1 is inherent.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Reney (WO 2013010090 A2, published on January 17, 2013) (“Reney” hereunder) in view of Kudla et al. (US 20110165658 A1, published on July 7th 2011) (“Kudla” hereunder).
Reney discloses a method of culturing high lipid content algae, the method comprising culturing the said algae in a culture medium comprising yeast extract.  The term high lipid means at least 67 % total fat.  See p. 2, lines 6 – 20,  The reference teaches that Thraustochytrium , Dinophyceae, Cryptophyceae cohnii are algae that are known to be capable of producing elevated levels of total fat or algal biomass containing elevated levels of total fat.  See p. 20, line 26 – p. 21, line 7; instant claims 4-7.  The reference suggests that selenium-enriched yeast and selenium compounds such as sodium selenite, selenomethionine, etc. are useful in the invention. See p. 8, line 28 – p. 9, line 31; instant claims 2-3.
Reney fails to specifically disclose the concentration in which such selenized yeast or selenium compounds can be used in the culture medium.  
Kudla discloses a method of obtaining high lipid content algae comprising at least 67 total fat, comprising culturing an algae in organic selenium comprising 2-hydroxy-4-methylselenobutanoic acid.   The reference teaches that the cultural medium can comprise preferably between 0.8 -200 mg/L of 2-hydroxy-4-methylselenobutanoic acid. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Reney and use the disclosed selenized yeast or selenium compounds or 2-hydroxy-4-methylselenobutanoic acid in the amount ranging from 0.8-200 mg/L as motivated by Kudla.  The skilled artisan would have been motivated to do with a reasonable expectation of success, as 1) both references teach or suggest a method of cultivate high lipid producing algae in a culture medium comprising selenium; and 2) Kudla teaches using organic selenium comprising 2-hydroxy-4-methylselenobutanoic acid and the suitable concentration range of the compound.  
Regarding the concentration range of the selenium containing compound, a prima facie case of obviousness exist in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05, I; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since the claimed range of the 2-hydroxy-4-methylselenobutanoic acid concentration is well within the range disclosed by Kudla, the limitation is prima facie obvious. 
Furthermore, it is also well settled in patent law that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Kudla teaches the general concentration range of the selenium-containing compound suitable to culture high lipid content algae, finding the optimal or sufficient concentration by routine experimentations to grow the algae would have only taken ordinary skill in the art. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617